Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent US 11255533 (16/230,210)  
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to the limitations that are mapped to the limitations of claim 1 of US 11255533 (16/230,210)  
Claim 1 of the present application and claim 1 of US 11255533 (16/230,210) is drawn to:   A head wearable device comprising: a headband; a housing attached to the headband (from the limitations of ; a headpiece comprising a headband, which comprises at least a top strap and two lateral straps; a housing attached to the top strap in US 11255533 (16/230,210));  a luminaire; a duct system connecting the luminaire to the housing; a ball joint movably (since rotatably in US 11255533 (16/230,210)  is considered to be movable) connecting the duct system to the luminaire; and an air moving device, which is adjacent to an exhaust of the housing and is configured to induce an air flow through an inlet in the luminaire through the ball joint, through the duct system, and out of the exhaust of the housing attached to the headband.
Claims 2-10 are rejected from their dependency status on claim 1.

Examiner’s reasons for allowance
Claims 11-20 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance: 
For Claim 11, the closest prior art of record US 20090225534 teaches a head wearable device comprising a headpiece, top and lateral straps, a housing ,luminaire and a duct system whereas US 20020085372 teaches a ball joint rotatably connecting the duct system to the luminaire, however the prior art of record neither teaches nor suggests the limitations of “connecting the duct system to the housing; providing an air moving device adjacent to an exhaust of the housing; and producing, using the air moving device, an air flow through an inlet in the luminaire, through the ball joint, through the duct system, and out of the exhaust of the housing; wherein the air flow cools the luminaire “ nor would it be obvious to modify the reference  to include such limitation.
 Claims 12-20 are allowable from their dependency status on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875